IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50351
                           Summary Calendar



CEWILLA JOHNSON,
                                           Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,
                                           Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-94-CV-392
                         - - - - - - - - - -
                           December 4, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Cewilla Johnson appeals from the district court’s judgment

affirming the denial of her application for disability insurance

benefits and supplemental security income.    She argues that

substantial evidence did not exist to support the finding that

her mental impairment was not severe and that the administrative

law judge failed to properly address her medical diagnosis of

schizophrenia.    We have reviewed the record and find no

reversible error.    Accordingly, the judgment is AFFIRMED for

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50351
                              - 2 -



essentially the reasons stated by the district court.   See

Johnson v. Chater, No. A-94-CA-392-SS (W.D. Tex. Apr. 22, 1996).

     AFFIRMED.